Supplement Dated June 7, 2017 To the Product Prospectuses for: THE LINCOLN NATIONAL LIFE INSURANCE COMPANY Lincoln Life Flexible Premium Variable Life Account M Lincoln VULCV Lincoln VULCV-II Lincoln VULDB Lincoln Life Flexible Premium Variable Life Account R Lincoln SVUL Lincoln SVUL-II LINCOLN LIFE & ANNUITY COMPANY OF NEW YORK Lincoln Life & Annuity Flexible Premium Variable Life Account M Lincoln VULCV Lincoln VULDB LLANY Separate Account R for Flexible Premium Variable Life Insurance Lincoln SVUL This Supplement outlines changes to the investment options under your policy. All other provisions outlined in your prospectus, as supplemented, remain unchanged. This Supplement is for informational purposes and requires no action on your part. The Janus Aspen Series has informed us that, effective June 5, 2017 the names of several funds will be changed, according to the table below. All other information about the funds can be found in the fund’s prospectus. CURRENT FUND NAME NEW FUND NAME Janus Aspen Balanced Portfolio Janus Henderson Balanced Portfolio Janus Aspen Enterprise Portfolio Janus Henderson Enterprise Portfolio Janus Aspen Global Research Portfolio Janus Henderson Global Research Portfolio Janus Aspen Global Technology Portfolio Janus Henderson Global Technology Portfolio Please retain this Supplement for future reference.
